[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION AS TO REQUEST THAT THE COURT SET THE VALUE OF THESUBJECT PREMISES BASED ON APPRAISALS OFFERED
The court, after hearing evidence on January 17, 1995 from the plaintiff's appraiser, Mr. Francis J. Buckley, III, C.R.A., and, after hearing evidence from the defendant's appraiser, John W. Small, CA-R, on January 30, 1995 and, after carefully reviewing the written appraisals submitted by the expert witnesses, finds the value of the subject premises known as 120 Boston Post Road, Old Lyme, Connecticut to be $212,000.00.
The court has considered the Buckley appraisal resulting in a valuation of $247,000.00. The court has considered the Small appraisal resulting in a valuation of $190,000.00. The CT Page 640 court has also considered the last revaluation done in the Town of Old Lyme resulting on a valuation of $224,640.00.
The court has considered the manner in which the appraisals were done and the comparable sales data contained on each appraisal.
Austin, J.